 


109 HR 1437 IH: Afghan Poppy Eradication and Prosperity Act of 2005.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1437 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To eradicate the poppy plant in Afghanistan. 
 
 
1.Short titleThis Act may be cited as the Afghan Poppy Eradication and Prosperity Act of 2005. 
2.FindingsCongress finds the following: 
(1)The National Commission on Terrorist Attacks Upon the United States recommended that the United States make a long-term commitment to the security and stability of Afghanistan. 
(2)Afghanistan has become the source of nearly 90 percent of the illicit opium and its derivatives in the world, making it is the biggest global producer of this drug. 
(3)The opium output of Afghanistan measured an estimated 4,600 metric tons in 2004. 
(4)Opium harvested from the poppy plant in Afghanistan is converted to heroin, morphine, and other deadly drugs. 
(5)The newly created Ministry of Counter Narcotics of Afghanistan is in need of financial, diplomatic, and moral support. 
(6)Approximately 3,000,000 people are directly involved in the opium economy in Afghanistan. 
(7)The agricultural sector of the economy of Afghanistan is in need of the ability to provide alternative livelihoods to these people. 
3.Eradication 
(a)AuthorityThe United States Federal Government and its agencies, including the United States Agency for International Development, the Department of State, the Department of Defense, and the Drug Enforcement Administration of the Department of Justice, in cooperation with the Government of Afghanistan, including the Ministry of Counter Narcotics, shall seek to eradicate the poppy plant in Afghanistan. 
(b)Pilot program 
(1)EstablishmentThe Administrator of the United States Agency for International Development shall establish and administer a two-year pilot program in Afghanistan to be known as the Afghan Poppy Eradication and Prosperity Program. 
(2)PurposeThe purpose of the Program shall be to— 
(A)coordinate the eradication of the poppy plant in Afghanistan; and 
(B)assist the approximately 3,000,000 people who are directly involved in the opium economy in Afghanistan to develop alternative livelihoods. 
(c)DisbursementEvery Afghan laborer who participates in the Program shall receive $10.00 per day from funds appropriated for the Program under subsection (e). 
(d)Annual reportThe Administrator shall annually submit to Congress a report concerning the progress related to— 
(1)the eradication in Afghanistan of the poppy plant; and 
(2)the development of alternative livelihoods for the approximately 3,000,000 people who are directly involved in the opium economy in Afghanistan. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $1,000,000,000 to carry out this section. 
(f)Effective dateThis section shall take effect on the date of the enactment of this Act. 
 
